   Case 1:18-cv-08170-DLC-GWG Document 195 Filed 11/10/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------- X
                                       :
 STEVEN LEBETKIN,                      :
                                       :
                          Plaintiff,   :             18cv8170 (DLC)
                                       :
                -v-                    :           MEMORANDUM OPINION
                                       :                AND ORDER
 AYSE GIRAY a/k/a SARAH BARAN and JOHN :
 DOES 1 through 25,                    :
                                       :
                          Defendants. :
                                       :
 ------------------------------------- X

APPEARANCES

For plaintiff Steven Lebetkin:

Maranda E. Fritz
Thompson Hine LLP (NYC)
335 Madison Avenue, 12th Floor
New York, NY 10017

Stephen R. Field
Law Offices of Stephen R. Field
445 Park Avenue, Suite 902
New York, NY 10022

For defendants Ayse Giray (a/k/a Sara Baran) and John Does 1
through 25:

Michael Smith
Rosenberg Feldman Smith LLP
520 White Plains Road, Suite 500
Tarrytown, NY 10591

Richard B. Feldman
Stephen M. Rosenberg
Rosenberg Feldman Smith LLP
551 Fifth Avenue 24th Floor
New York, NY 10176
   Case 1:18-cv-08170-DLC-GWG Document 195 Filed 11/10/20 Page 2 of 8




DENISE COTE, District Judge:

        The defendant Ayse Giray (a/k/a “Sara Baran”) (“Giray”)

seeks an award as the prevailing party of $263,850 in attorney’s

fees.     For the following reasons, her application is granted.

                              Background

     On July 16, 2012, plaintiff Steven Lebetkin (“Lebetkin”)

executed a consulting agreement in which he agreed to assist

Giray in connection with a potential lawsuit she might file

against a third party.     The agreement included the following

provision regarding attorney’s fees:       “In any action or

proceeding to enforce rights under this Agreement, the

prevailing party will be entitled to recover costs and attorneys

fees.”

     On September 6, 2012, Giray sent Lebetkin a written notice

that their agreement was terminated.       Giray proceeded with her

lawsuit against the third party and settled that lawsuit in

2015.     Through the instant lawsuit, Lebetkin has sought to

recover 3% of Giray’s settlement proceeds pursuant to his

consulting agreement with Giray.

     In an Opinion of March 25, 2020, Giray was granted summary

judgment on Lebetkin’s claims of breach of contract and quantum

meruit.     Lebetkin v. Giray, No. 18CV8170 (DLC), 2020 WL 1445752




                                   2
   Case 1:18-cv-08170-DLC-GWG Document 195 Filed 11/10/20 Page 3 of 8




(S.D.N.Y. Mar. 25, 2020).    Lebetkin’s other claims had been

dismissed earlier in the litigation.

     Giray’s application for an award of attorney’s fees was

filed on June 5.   It became fully submitted on August 27.        In

her application, Giray’s counsel describes the lengthy history

of the litigation Lebetkin has pursued against Giray to obtain

sums he alleges he is owed due to the 2012 consulting agreement.

That history is briefly described here.

     In March of 2018, Lebetkin sued Giray and certain attorneys

associated with her in federal court (18cv2211).        In the course

of that litigation, Lebetkin tried to disqualify counsel

representing Giray in the federal action.       Lebetkin then

dismissed the federal action and refiled his claims in state

court.

     On September 7, 2018, Giray removed Lebetkin’s state court

action to federal court.    After that removal, Lebetkin refiled

his motion to disqualify Giray’s counsel and then filed an

amended complaint adding another defendant in a futile effort to

destroy diversity jurisdiction.     Lebetkin’s subsequent motion to

remand was denied on October 26.       Lebetkin v. Giray, No.

18CV8170 (DLC), 2018 WL 5312907 (S.D.N.Y. Oct. 26, 2018).         The

motion to disqualify Giray’s counsel was denied on November 20.

Lebetkin v. Giray, No. 18CV8170(DLC), 2018 WL 6582800 (S.D.N.Y.


                                   3
   Case 1:18-cv-08170-DLC-GWG Document 195 Filed 11/10/20 Page 4 of 8




Nov. 20, 2018).     On December 14, Giray’s motion to dismiss three

of Lebetkin’s claims against her for breach of fiduciary duty,

unjust enrichment and prima facie tort was granted.        Lebetkin v.

Giray, No. 18CV8170 (DLC), 2018 WL 6591252 (S.D.N.Y. Dec. 14,

2018).    Giray’s counsel spent 144 hours representing her during

this pre-discovery phase of the litigation.

     During discovery, Lebetkin took five depositions and was

deposed by Giray.    At the conclusion of discovery, Giray moved

for summary judgment.    That motion was granted earlier this

year.    Lebetkin v. Giray, No. 18CV8170 (DLC), 2020 WL 1445752

(S.D.N.Y. Mar. 25, 2020).

     Giray had negotiated a fee cap of $500 per hour with her

counsel.    Three attorneys worked on this matter and each is

normally compensated at a higher rate.      In total, counsel have

sought compensation for slightly less than 530 hours of work.

Giray made periodic payments to her counsel during this

litigation, including in April, July and December of 2019.

Those three payments were for a total of more than $220,000.

Giray also seeks reimbursement for costs in the amount of

$10,367.92.

                              Discussion

     In the United States, the default rule regarding attorney’s

fees is the so-called “American Rule.”      See Alyeska Pipeline


                                   4
   Case 1:18-cv-08170-DLC-GWG Document 195 Filed 11/10/20 Page 5 of 8




Servs. Co. v. Wilderness Soc’y, 421 U.S. 240, 247 (1975).         Under

the American Rule, “it is well established that attorneys’ fees

are not ordinarily recoverable in the absence of a statute or

enforceable contract providing therefor.”       United States Fid. &

Guar. Co. v. Braspetro Oil Servs. Co., 369 F.3d 34, 74 (2d Cir.

2004) (citation omitted).    The parties “may agree by contract to

permit recovery of attorneys’ fees, and a federal court will

enforce contractual rights to attorneys’ fees if the contract is

valid under applicable state law.”      McGuire v. Russell Miller,

Inc., 1 F.3d 1306, 1313 (2d Cir. 1993).

     Since contractual provisions that permit the recovery of

attorney’s fees run contrary to the American Rule, a court

“should not infer a party’s intention to waive the benefit of

the rule unless the intention to do so is unmistakably clear

from the language of the promise.”      Ambac Assurance Corp. v.

Countrywide Home Loans, Inc., 31 N.Y.3d 569, 584 (2018)

(citation omitted).

     In determining an award of attorney’s fees, a court should

“calculate a ‘presumptively reasonable fee’ by determining the

appropriate billable hours expended and ‘setting a reasonable

hourly rate, taking account of all case-specific variables.’”

Lilly v. City of New York, 934 F.3d 222, 229–30 (2d Cir. 2019)

(quoting Arbor Hill Concerned Citizens Neighborhood Ass’n v.


                                   5
   Case 1:18-cv-08170-DLC-GWG Document 195 Filed 11/10/20 Page 6 of 8




Cty. of Albany & Albany Cty. Bd. of Elections, 522 F.3d 182,

189–90 (2d Cir. 2008)).    The reasonable hourly rate is “the rate

a paying client would be willing to pay.”       Arbor Hill, 522 F.3d

at 190.

     The standard for whether the number of hours that the

attorney billed is reasonable is also “whether a paying client

would be willing to pay the fee.”      Lilly, 934 F.3d at 234.     In

addition, “attorneys are required to keep and submit

contemporaneous records with their fee applications, absent

unusual circumstances outside the attorney’s control.”        Restivo

v. Hessemann, 846 F.3d 547, 591 (2d Cir. 2017).

      “The Supreme Court has emphasized that ‘the determination

of fees should not result in a second major litigation.”         Id.

(quoting Fox v. Vice, 563 U.S. 826, 838 (2011)).        Rather, “[t]he

essential goal in shifting fees . . . is to do rough justice,

not to achieve auditing perfection.      So trial courts may take

into account their overall sense of a suit, and may use

estimates in calculating and allocating an attorney’s time.”

Id. (quoting Fox, 563 U.S. at 838).

     Giray is entitled to an award of attorney’s fees and costs

in the full amount she seeks.     She is the prevailing party,

having won a judgment in her favor and dismissal of all claims

against her.   The contract between Lebetkin and Giray


                                   6
   Case 1:18-cv-08170-DLC-GWG Document 195 Filed 11/10/20 Page 7 of 8




unambiguously entitled the prevailing party to their attorney’s

fees in connection with litigation brought to enforce rights

under the contract.

     An hourly rate of $500 for each of the three attorneys who

represented Giray is entirely reasonable.       Giray’s attorneys

kept contemporaneous records reflecting the time spent on their

work for her in this litigation.       The Court has supervised this

litigation from its inception in federal court and is familiar

with the nature and complexity of the work required to defend

against Lebetkin’s claims.    The hours spent by Giray’s counsel

were reasonable.

     Lebetkin does not dispute that Giray is a prevailing party

and therefore entitled under their agreement to an award of

attorney’s fees.   He does not suggest that an hourly rate of

$500 is unreasonable or challenge the request for costs.

     Nor does Lebetkin assert that an award of $263,850 in

attorney’s fees is unreasonable given the length and complexity

of the litigation.    Lebetkin does quarrel to a limited degree,

however, with some of the entries in defense counsel’s time

records.   Giray’s reply papers explain how, with a careful

reading of Giray’s submissions, those entries should be

understood.   Those explanations adequately resolve any remaining

dispute.   Accordingly, Giray has shown that she is entitled


                                   7
   Case 1:18-cv-08170-DLC-GWG Document 195 Filed 11/10/20 Page 8 of 8




under the parties’ agreement to the requested attorney’s fees

and costs.

                              Conclusion

     Giray’s June 5 application for an award of attorney’s fees

and costs is granted.    Giray shall submit a proposed Order

granting her application and closing this case.

Dated:    New York, New York
          November 10, 2020


                                         __________________________
                                                 DENISE COTE
                                        United States District Judge




                                   8
